      Case 2:19-cv-08032-PA-MAA Document 25 Filed 12/06/19 Page 1 of 1 Page ID #:122
                                                                                                   CLEAR FORM




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
CARMEN JOHN PERRI,                                           CASE NUMBER

                                                                     CV 19-8032 PA (MAAx)
                                              PLAINTIFF(S)
                  v.
D AND R RESTAURANT, INC., et al.,                             RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       12/02/2019                      23                       Application for Default Judgment
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            The document is stricken. Hearing information is incorrect. Hearing set for 1/6/20; however, at line
            23 the hearing date is 12/23/19.




                                                             Clerk, U.S. District Court




Dated: 12/06/2019                                            By: K. Sali-Suleyman
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
